Case 2:19-cv-11816-SDW-LDW Document 1-3 Filed 04/30/19 Page 1 of 8 PagelD: 9

EXHIBIT “A”
Case 2:19-cv-11816-SDW-LDW Document 1-3 Filed 04/30/19 Page 2 of 8 PagelD: 10

BER-L-009062-18 12/19/2018 1:01:17 PM Pg 1 of 5 Trans 1D: LCV20182198837

BRANDON J. BRODERICK, &SQ
ATTORNEY 1.D.# 009462006
BRANDON J. BRODERICK, LLC

65 EAST ROUTE 4, FIRST FLOOR
RIVER EDGE, NEW JERSEY 07661
Attorney for Plaintiff (s)
201-853-1505

 

“DAVID R. COLLADO, — : SUPERIOR COURT OF NEW JERSEY
Plaintiff(s), LAW DIVISION: BERGEN COUNTY

Vv. DOCKET NO. BER=L<-

GURJIT S. DHILLON, NB TRANS CIVIL ACTION

INC., SANDEEP KAUR DHILLON,
BEAZLEY GROUP, JOHN DOE 1~10
(fictitiously named),

and ABC Co. 1-10 (fictitiously

named) COMPLAINT

and
Defendant (s) JURY DEMAND

 

The Plaintiff, David R. Collado, residing at 45 Avenue E, in
the Borough of Ledi, Bergen County, New Jersey, by way of Complaint

against the Defendants, says:
Case 2:19-cv-11816-SDW-LDW Document 1-3 Filed 04/30/19 Page 3 of 8 PagelD: 11

BER-L-009062-18 12/19/2018 1:01:17 PM Pg 2 of 5 Trans ID: LCV20182198837

FIRST COUNT

1. On or about the 19th day of April, 2017, the Plaintiff,
David R. Collado, was injured in a motor vehicle accident traveling
on East Union Avenue at or near the intersection of Murryhill
Parkway, in the Borough of East Rutherford, Bergen County, New
Jersey.

2. At the above time and place, the Defendant, Gurjit S.
Dhillon, residing at 2456 Baseline Road, Grand Island, New York,
was operating a motor vehicle with the permission and consent,
expressed or implied or in capacity as agent, servant or employee
of the owner Defendants, NB Trans Inc., Sandeep Kaur Dhillon and/or
Beazley Group, located at 10780 Pelican Avenue, Stockton,
California, traveling on East Union Avenue at or near the
intersection of Murryhill Parkway, in the Borough of East

Rutherford, Bergen County, New Jersey.

3. At the above time and place, the Defendants so carelessly,
negligently and recklessly operated, maintained and/or repaired

Said vehicle so as to cause a collision with Plaintiff.
Case 2:19-cv-11816-SDW-LDW Document 1-3 Filed 04/30/19 Page 4 of 8 PagelD: 12

BER-L-009062-18 12/19/2018 1:01:17 PM Pg 3 of 5 Trans ID: LCV20182198837

4. At the same time and place, the Defendants, John Doe 1-
10 (fictitiously named) and ABC Co. 1-10 (fictitiously named), their
agents or assigns so carelessly, negligently and recklessly
operated, owned, maintained and/or repaired said vehicle so as to

cause the within collision.

5. As a direct and proximate result of the foregoing, the
Plaintiff, David R. Collado, was caused to sustain serious and
permanent injuries, as more particularly defined and set forth in
N.J.S.A. 39:6A-8(a) and has suffered great pain, shock, and mental
anguish and was, and still is, incapacitated and will be permanently
disabled, and has in the past and will in the future be caused to
expend substantial sums of money for medical treatment.

WHEREFORE, the Plaintiff, David R. Collado, demands judgment
for damages against the Defendants, jointly and severally, together

with interest and costs of suit.

SECOND COUNT

i. Plaintiff repeats and reiterates each and every allegation
contained in the First Count of the Complaint as if the same were

fully set forth herein at length.
Case 2:19-cv-11816-SDW-LDW Document 1-3 Filed 04/30/19 Page 5 of 8 PagelD: 13

BER-L-009062-18 12/19/2018 1:01:17 PM Pg 4 of 5 Trans ID: LCV20182198837

2. Defendants, NB Trans Inc., Sandeep Kaur Dhillon, Beazley
Group, and/or, John Doe 1-10 (fictitiously named) and/or ABC Co. 1-
10 (fictitiously named) were obligated to hire, train, employ,
supervise and manage its employees and/or drivers. Defendants
negligently hired, trained, supervised and managed its employees
and/or drivers, which negligence caused Plaintiff to sustain
permanent and severe injuries.

WHEREFORE, Plaintiff, David R. Collado, demands judgment,
jointly and severally against Defendants for compensatory damages,

interest, attorney's fees and costs of suits.

DESIGNATION OF TRIAL COUNSEL
Pursuant to the provisions of R.4:25-4, the Court is advised

that Brandon J. Broderick, is hereby designated as trial counsel.

JURY DEMAND
Plaintiff hereby demands a Trial by jury as to all issues

herein.
Case 2:19-cv-11816-SDW-LDW Document 1-3 Filed 04/30/19 Page 6 of 8 PagelD: 14
BER-L-009062-18 42/19/2018 1:01:17 PM Pg 5 of 5 Trans 10: LCV20182198837

CERTIFICATION PURSUANT TO RULE 4:5-1
Pursuant to Rule 4:5-1, the undersigned certifies that the
matter in controversy is net the subject of any other action in any

Court or of a pending arbitration proceeding, nor is any other

action or arbitration proceeding contemplated.

BRANDON J. BRODERICK, LLC
xD =
han Ci eg

aa aa

Brandon J. Broderick, Esq.
Attorney for Plaintiff

Dated: December 12, 2018

in
Case 2:19-cv-11816-SDW-LDW Document 1-3 Filed 04/30/19 Page 7 of 8 PagelD: 15

BER-L-009062-18 12/19/2018 1:01:17 PM Pg 1 of 1 Trans ID: LCV20182198837

Civil Case Information Statement

  

Case Details: BERGEN | Civil Part Docket# L-009062-18

Case Caption: COLLADO DAVID VS DHILLON GURJIT Case Type: AUTO NEGLIGENCE -PERSONAL INJURY (NON-
Case Initiation Date: 12/19/2018 VERBAL THRESHOLD)

Attorney Name: BRANDON JAMES BRODERICK Document Type: Complaint with Jury Demand

Firm Name: BRANDON J. BRODERICK, ESQ. LLC Jury Demand: YES - 6 JURORS

Address: 65 EAST ROUTE 4 1ST FL Hurricane Sandy related? NO

RIVER EDGE NJ 07661 Is this a professional malpractice case? NO

Phone: Related cases pending: NO

Name of Party: PLAINTIFF : Collado, David, R If yes, list docket numbers:

Name of Defendant's Primary Insurance Company Do you anticipate adding any parties {arising out of same
(if known): New Jersey Manufacturers Insurance Group transaction or occurrence)? NO

THEANFORMATION'PROVIDED ON.THIS FORM:CANNOT BE INTRODUCED INTO EVIDENCE®

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

 

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the lasing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
if yes, please identify the requested accommodation:

Will an interpreter be needed? NO
Hf yes, for what language:

ye

i certify thal confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

12/19/2018 isi BRANDON JAMES BRODERICK
Dated Signed
Case 2:19-cv-11816-SDW-LDW Document 1-3 Filed 04/30/19 Page 8 of 8 PagelD: 16

NJ SUPERIOR COURT LAWYER REFERRAL AND LEGAL SERVICE LIST

ATLANTIC COUNTY:

Deputy Clerk, Superior Count»
Civil Civision, Clrect Filing
1201 Bacharach Bivd,, ist F!
Atlantic City, NJ 08401
LAWYER REFERRAL

{609} 345.3444

LEGAL SERVICES

(608) 3484200

BERGEN COUNTY:
Deputy Clerk, Supenor Court
Civd Biwisian, Reem 115
Justice Center, 10 Main St
Hackensack, NJ 07601
LAWYER REFERRAL
(201)488-0004

LEGAL SERVICES

(201) 487-2166

BURLINGTON COUNTY:
Depuly Clerk, Superior Court
Cental Processing Olfice
Alla: Judicial intake

First Fl, Courts Facility
49 Rancocas Road

Mt Holly, NU 08060
LAWYER REFERRAL
(609) 261-4862

LEGAL SERVICES

(O09) 267-1086

CAMDEN COUNTY:
Deputy Clerk, Superior Court
Civil Processing Office
Halhof Justice

I" FL Suite 150

101, Sauth §1h Street
Camden, NJ 08103
LAWYER REFERRAL
(856) 462-0618
LEGAL SERVICES
(856) 964-2010

CAPE MAY COUNTY;
Deputy Clerk, Supenor Court
9M, Main Street ;
Cape May Count House, Nu
o8?210

LAWYER REFERRAL

(G09) 465-0313

LEGAL SERVICES

(609) 465-3001

CUMBERLAND COUNTY:
Deputy Clesk, Superiag Coun
Civil Case Managemen: Office
60 West Braad Slreel

P_ © Bex 16

Badgelon, NJ 06302
LAWYER REFERRAL

 

ESSEX COUNTY:

Depuly Clerk, Superior Court
Civil Customer Service

Hall of Records, Room 201
465 Dr, Martin Luther King Jr
Blvd.

Newark, NJ 07102

LAWYER REFERRAL

(973) 622-6204

LEGAL SERVICES

(973) 624-4500

GLOUCESTER COUNTY:
Deputy Clerk, Superior Coun
Cwil Case Management Office,
Attn: Intake, First Fl, Court
House

1 North Broad Strcet
Woodbury, NJ 08096
LAWYER REFERRAL

(856) 848-4589

LEGAL SERVICES

(856) 848-5360

HUDSON COUNTY:

Deputy Clerk, Supenor Court
Civil Records Dept

Brennan Count House, 1st Floor
$83 Newark Avenue

Jersey City, NJ 07306
LAWYER REFERRAL

(201) 798-2727

LEGAL SERVICES

(201) 792-6363

HUNTERDON COUNTY:
Deputy Clerk, Superior Count
Cl Oivigion

65 Pack Avenue

Flemington, NJ O8a22
LAWYER REFERRAL

(808) 236-6709

LEGAL SERVICES

(808) 782.7979

MERCER COUNTY:

Deputy Clerk. Superior Coun
Local Filing Office, Counhcuse
1758 Broad Street

P O. Box 8068

Trenton, NF 08650

LAWYER REFERRAL

(609) 585-6200

LEGAL SERVICES

(609) 695-6249

MIODLESEX COUNTY:
Deputy Clerk, Supenor Coun
Middiesex Vicinage

Secone Fioor, Tower

56 Paterson Stvect

P O Box 2633

New Sruaswick, NJ 08903-2633
LAWYER REPFORRAL

1732) 8780053

“CGA

 
 

MONMOUTH COUNTY:
Deputy Clerk, Superior Court
Court House

P.O. Box 1269

Freehold, NJ 07728-1269
LAWYER REFERRAL

(732) 431-5544

LEGAL SERVICES

(732) 666-C020

MORRIS COUNTY:

Morris County Courthouse
Civil Division

Washington & Count Streets
P.O Box 910

Morristown, NJ 07963-0910
LAWYER REFERRAL

(973) 267-5882

LEGAL SERVICES

(973) 285-6911

OCEAN COUNTY:

Depuly Clerk, Superior Coust
Court House, Room 121

118 Washington Street

P.O. Box 2191 .
Toms River, NJ 08754-2191
LAWYER REFERRAL

(732) 240-3666

LEGAL SERVICES

(732) 341-2727

PASSAIC COUNTY:

Depuly Clerk, Superior Court
Civil Division - Cour House
77 Hamilton Street
Palerson, NJ 07505
LAWYER REFERRAL

{973) 278-9223

LEGAL SERVICES

(973) 523-2900

SALEM COUNTY:

Deputy Clerk, Superior Court
Attn’ Civil Case Management
Office

92 Markel Street

Salem, NJ 08079

LAWYER REFERRAL

(856) 935-5629

LEGAL SERVICES

(856) 691.0494

SOMERSET COUNTY:
Deputy Clerk, Superiot Coun
Cal Division OUGe

AO Noh Bridge Steet

FO. fbx Ione)
; 41 Q8876

  

erville

 

 

 
 

LEGAL SERVICES

a} Fo ee

 

SUSSEX COUNTY:
Depuly Clan, Supenor
Coun

Sussex County Judicial
Genter

AI-47 High Streel
Newton, NJ 07860
LAWYER REFERRAL
(973) 267-8882

LEGAL SERVICES .
(973) 383.7400

UNION COUNTY:
Oeputy Clerk, Supener
Court

151 Floor, Coun Mouse
? Broad Street
Elzabeth, NJ O7207-
60/3

LAWTER REFERRAL
(908) 353-4715
LEGAL SERVICES.
(9015) 354-4340

WARREN COUNTY:
Deputy Clerk, Superior
Coun

Civil Division, Coun
House

413 Second Sueet
Belvidere, NJ 07823-
1500

LAWYER REFERRAL
(908) 659-4300
LEGAL SERVICES
(90B) 475-2010
